Citation Nr: 0431852	
Decision Date: 12/01/04    Archive Date: 12/14/04

DOCKET NO.  02-20 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been obtained to reopen 
a claim of entitlement to service connection for a back 
disability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Vito A. Clementi, Senior Counsel






INTRODUCTION

The appellant had active duty from May 1943 to December 1945.

This matter was last before the Board of Veterans' Appeals 
(Board) in November 2003, on appeal from a decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  Upon its last review, the Board remanded 
the claim for the conduct of a Travel Board hearing, as 
requested by the appellant.  The appellant was afforded the 
hearing in June 2004.

The record indicates that the appellant was denied service 
connection for a back disorder by a Board decision dated in 
April 1987.  The Board also denied reopening of the claim in 
February 1993.  The appellant sought to reopen his claim by 
application received in June 1997.  Reopening was denied by 
rating decision dated in May 1998.  The appellant filed a 
notice of disagreement in June 1998, and a statement of the 
case was issued in July 1998.  Although following a September 
1998 personal hearing, the appellant was advised that he had 
not filed a substantive appeal, the record indicates that in 
August 1998, the RO received a statement from the appellant 
reiterating his previously advanced contentions.  The 
appellant's August 1998 statement met the requirements of a 
substantive appeal.  See 38 U.S.C.A. § 7105(a); 38 C.F.R. § 
20.202 (a substantive appeal consists of a properly completed 
VA Form 9, "Appeal to Board of Veterans' Appeals," or 
correspondence containing the necessary information).  

Thus, although the RO has certified this matter to the Board 
for review of an October 2001 rating decision that found the 
appellant had not submitted new and material evidence to 
reopen his claim, the Board finds that the May 1998 RO 
decision, which denied reopening of the claim, is properly 
before the Board for review.  38 C.F.R. § 19.35 (2004) 
(certification is for administrative purposes and does not 
serve to either confer or deprive the Board of jurisdiction 
of an issue).  

The Board's scrutiny of all evidence submitted since the 
February 1993 denial of the claim does not prejudice the 
appellant, as such review is clearly more inclusive of all 
evidence since then obtained, and provides the appellant a 
more expansive view of the evidence of record.  Evans v. 
Brown, 9 Vet. App. 273, 285 (1996) (holding that new and 
material evidence necessary to reopen a previously and 
finally disallowed claim must be secured or presented since 
the time that the claim was finally disallowed on any basis, 
not only since the time the claim was last disallowed on the 
merits); Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993) 
(when the Board addresses in its decision a question that has 
not been addressed by the RO, it must consider whether the 
appellant has been given adequate notice to respond and, if 
not, whether he has been prejudiced thereby).   

Having considered the appellant's contentions in light of the 
record and the applicable law, the Board finds that this 
matter is ready for appellate review.  


FINDINGS OF FACT

1.  By decision dated in February 1993, the Board denied 
reopening of the appellant's claim of service connection for 
a back disorder.  

2.  Evidence submitted since the February 1993 Board decision 
denying reopening of the appellant's claim does not directly 
and substantially relate to the specific matter under 
consideration; is cumulative and redundant, and is not by 
itself or in connection with evidence previously assembled is 
of such significance that it must be considered in order to 
fairly decide the merits of the claim.


CONCLUSION OF LAW

New and material evidence has not been received to reopen the 
claim of entitlement to service connection for a back 
disorder. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2001).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter:  VA's Duty to Notify and Assist the 
Claimant

Prior to proceeding with an examination of the merits of the 
appellant's application to reopen his claim, the Board must 
determine whether the appellant has been apprised of the law 
and regulations applicable to this matter; the evidence that 
would be necessary to substantiate the claims; and whether 
the claim has been fully developed in accordance with the 
Veterans Claims Assistance Act (VCAA) and other applicable 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2004).

The VCAA provides that VA shall apprise the claimant of what 
evidence would substantiate the claim for benefits and 
further allocate the responsibility for obtaining such 
evidence.  The VCAA further provides that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  The VCAA further provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  38 U.S.C.A. 
§ 5103A. 

Further, a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction decision (i.e., that of the 
RO) on a claim for VA benefits.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  Under Pelegrini, the Court observed 
that VA must (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claims.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  It was also held in Quartuccio v. Principi, 
16 Vet. App. 183 (2002) that VA must strictly comply with all 
relevant provisions of the VCAA.  

After the appellant's request to reopen his claim was 
received in June 1997, he was informed in a July 1997 letter 
of the requirement to submit new and material evidence to 
reopen his claim.  The statement of the case in July 1998 set 
forth the law and regulations pertaining to the reopening of 
claims and summarized the evidence of record.  After a 
September 1998 RO hearing, an October 1998 hearing officer 
decision again summarized the evidence of record and how it 
did not substantiate the appellant's attempt to reopen his 
claim.  

By letter dated in June 2001, the appellant was apprised of 
the provisions of the VCAA; the evidence necessary to reopen 
a claim of service connection; the general requirements of 
establishing service connection; that it was his 
responsibility to provide new and material evidence; and VA's 
responsibility in appropriate circumstances to afford him a 
medical examination.  The appellant was also specifically 
advised to submit any evidence that he believed supported his 
claim of service connection.  In October 2001, reopening of 
the claim was again denied.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial RO adjudication denying 
reopening of the claim, the timing of the notice does not 
strictly comply with the express requirements of the law as 
found by the Court in Pelegrini.  However, the Board has 
undertaken review of the record in its whole and concludes 
that the record is complete and that no prejudice has inured 
to the appellant due to the timing of the notice.  Given the 
multiple advisements to the appellant both before and after 
the enactment of the VCAA; the multiple statements of the 
case and (as will be explained below) the fact that the 
appellant has pointed to no new evidence indicating the in-
service incurrence of a back injury, the purposes of the VCAA 
are clearly satisfied.  

Moreover, appellate review of this matter remains pending, 
the Board must review the evidence of record on a de novo 
basis and without providing any deference to the RO's 
decision.  As provided by 38 U.S.C. § 7104(a), all questions 
in a matter which under 38 U.S.C. § 511(a) are subject to 
decision by the Secretary shall be subject to one review on 
appeal to the Secretary, and such final decisions are made by 
the Board.  Because the Board makes the final decision on 
behalf of the Secretary with respect to claims for veterans 
benefits, it is entirely appropriate for the Board to 
consider whether lack of pre-RO initial adjudication 
constitutes harmless error, especially since an RO 
determination that is "affirmed" by the Board is subsumed 
by the appellate decision and becomes the single and sole 
decision of the Secretary in the matter under consideration.  
38 C.F.R. § 20.1104.  
 
In this matter, VA has complied with the purpose of the 
notice requirement of the VCAA, and there is no further 
available evidence that would substantiate the claim.  See 38 
U.S.C.A § 5103(b) (Providing in substance that after 
advisement to the claimant under the VCAA of any information 
which was not previously provided, if such information or 
evidence is not received within one year from the date of 
such notification, no benefit may be paid or furnished by 
reason of the claimant's application); PVA v. Secretary of 
Veterans Affairs, 345 F. 3d 1334 (Fed.Cir. 2003).  

VA has also made reasonable efforts to identify and obtain 
relevant records in support of the claim.  38 U.S.C.A.§ 5103A 
(a),(b) and (c).  In particular, VA obtained treatment 
records alluded to by the appellant, as is detailed below.  

Thus, the Board finds that VA has done everything reasonably 
possible to assist the appellant.  In the circumstances of 
this case, additional efforts to assist the appellant in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran).  VA 
has satisfied its duties to inform and assist the appellant 
at every stage of this case.  Given the extensive development 
undertaken by the RO and the fact that the appellant has 
pointed to no other evidence that has not been obtained, the 
Board finds that the record is ready for appellate review.  

Analysis of the Claim

Having fully considered the record in light of the applicable 
law, the Board is of the opinion that the appellant has not 
submitted new and material evidence since the Board's 
February 1993 decision and reopening of the claim will be 
denied.

Decisions of the Board are final, as are unappealed rating 
actions of the RO. 38 U.S.C.A. §§ 7104, 7105.  In order to 
reopen a claim there must be added to the record "new and 
material evidence."  38 U.S.C.A. § 5108.  Although the 
provisions of 38 C.F.R. § 3.156(a), defining new and material 
evidence were amended during the pendency of this matter, the 
revisions apply to claims to reopen filed on or after August 
29, 2001.  See 66 Fed. Reg. 45620 (2001). 

In this matter, by "new and material evidence" is meant 
"evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in, connection with 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim."  38 C.F.R. § 3.156(a) (2001).  Such evidence could 
be construed as that which would contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it would not 
be enough to convince the Board to grant the claim.  Hodge v. 
West, 155 F. 3d 1356 (Fed. Cir. 1998).  The credibility of 
the evidence is presumed for the purpose of reopening a 
claim.  Justus v. Principi, 3 Vet. App. 510 (1992).

Whether new and material evidence is submitted is also a 
jurisdictional test--if such evidence is not submitted, the 
claim cannot be reopened.  Barnett v. Brown, 83 F.3d 1380, 
1383-84 (Fed. Cir. 1996).  This analysis formerly required 
three steps, involving:  (1) determining whether the 
appellant presented new and material evidence, thereby 
reopening a finally denied claim; (2) if reopened, 
determining whether the reopened claim was well grounded; and 
(3) evaluating the merits of the claim after complying with 
all duty-to-assist obligations.  Elkins v. West, 12 Vet. App. 
209, 214 (1999).  

Under the VCAA, the well-grounded-claim requirement was 
eliminated, and VA's duty to assist and advise the claimant 
was expanded.  The VCAA did not, though, alter the 
jurisdictional requirement for submitting new and material 
evidence, and the former three-step analysis now requires two 
inquiries: a determination of whether the claim should be 
reopened and, if so, an adjudication on the merits after 
compliance with the duty to assist.  In this matter, because 
the appellant has not submitted new and material evidence to 
reopen his claim, there is no duty to assist him in the 
development of the claim.  

Of record at the time of the February 1993 Board decision 
were the appellant's service medical records.  In substance, 
these indicate that while performing vessel off-loading 
duties in January 1944, the appellant fell approximately 20 
feet into the water, and struck his head and upper dorsal 
spine.  Although moderate tenderness over the D1 and D2 
regions was noted, radiographic examination of the 
appellant's lower cervical and upper dorsal regions the 
following day resulted in normal findings.  There were no 
complaints or symptoms with regard to the appellant's 
lumbosacral spine.  The appellant was discharged from the 
hospital three days after the incident.  

The appellant's service medical records reflect no further 
references to the January 1944 incident, and his separation 
physical examination reflects that the appellant's "neck" 
was stiff from the accident.  The appellant's spine and 
extremities were noted to be normal.  

In a May 1956 social worker's note, it was indicated that the 
appellant had recently sustained an acute back strain as a 
construction laborer, and that he had recovered from a back 
injury during military service.  In a December 1985 
statement, W.T., M.D., reported that the appellant had been 
diagnosed with severe degenerative osteoarthritis of the 
right hip and lumbar spine.

At a June 1986 RO hearing, the appellant testified in 
substance that he had residual pain in his back, and he 
attributed the symptom to the 1944 fall.  In the April 1987 
Board decision, it was found that even though the appellant 
had struck his head in the fall in service and there was 
noted moderate tenderness over the D1 and D2 regions, the 
appellant's spine was noted to be normal. 

VA medical records dated from July through August 1987 
reflect that the appellant reported the in-service incident.  
Although the appellant was noted to have complained of lower 
back pain, this symptom was attributed to degenerative 
arthritis of the right hip.  

In its February 1993 decision, the Board found that, apart 
from the 1987 diagnosis of degenerative joint disease of the 
right hip, the appellant had not submitted new evidence to 
warrant reopening of the claim.  In particular, the Board 
noted that although the appellant had been found to have 
tenderness of the dorsal spine after the service incident, 
his service medical record demonstrated that he had no lumbar 
spine symptoms.  

Evidence obtained subsequent to the February 1993 Board 
decision, and submitted in support of the current attempt to 
reopen the claim, includes records of continuing VA and non-
VA medical treatment.  These reports are "new" because they 
were not previously of record, but they do not bear any 
information as to the source of the appellant's disorder and 
are therefore not material.  Morton v. Principi, 3 Vet. App. 
508, 509 (1992); Mingo v. Derwinski, 2 Vet. App. 51, 53 
(1992) (observing that evidence of the appellant's current 
condition is not generally relevant to the issue of service 
connection, absent some competent linkage to military 
service).  

The appellant has also submitted a November 2000 medical 
report, authored by H.P., presumably a physician.  In his 
report, H.P. states that the appellant has degenerative 
joint disease of the lumbar spine.  He further observes that 
there was "probably trauma to [the] lumbar area during 
military duty."

Although also "new" because it was not previously of 
record, H.P.'s report is not material such that it would 
support the reopening of the claim.  The record does not 
show that the appellant sustained trauma to the lumbar spine 
during the 1944 incident, as was noted in previous reviews.  
It is well settled in the law that the mere transcription of 
medical history does not transform the information into 
competent medical evidence merely because the transcriber 
happens to be a medical professional.  See Leshore v. Brown, 
8 Vet. App. 406 (1995); Swann v. Brown, 5 Vet. App. 229 
(1993).  Critical to this matter, the law provides in the 
context of the reopening of claims that a newly- submitted 
medical opinion is not material where it is based solely on a 
veteran's recitation of events that had already been rejected 
in a previous decision on the merits.  Reonal v. Brown, 5 
Vet. App. 458 (1993).

The appellant has also reiterated prior accounts and 
contentions, but these are not new because they were 
previously considered.  It is clear that the appellant 
sincerely believes he sustained a chronic back disability as 
a result of the 1944 fall in service.  However, to the extent 
that such contentions have been previously considered, they 
are not "new," and it is well settled that laypersons, such 
as the appellant, are not qualified to render medical 
opinions regarding the etiology of disorders and 
disabilities.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  


ORDER

Reopening of the claim is denied.



	                        
____________________________________________
	CHARLES E. HOGEBOOM 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2




